     Case 1:18-cv-01324-NONE-BAM Document 53 Filed 12/11/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       ANTOINE L. ARDDS,                                Case No. 1:18-cv-01324-NONE-BAM (PC)
12                         Plaintiff,                     ORDER GRANTING DEFENDANT
                                                          AMAYA’S REQUEST FOR AN EXTENSION
13              v.                                        OF TIME TO FILE A WAIVER OF SERVICE
                                                          AND RESPONSIVE PLEADING
14       HICKS, et al.,
                                                          (ECF No. 51)
15                         Defendants.
                                                          Waiver of Service and Responsive Pleading
16                                                        Due: January 8, 2021
17

18             Plaintiff Antoine L. Ardds (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds on Plaintiff’s

20   second amended complaint against: (1) Defendants Hicks, Alcantar, McIntyre, Baylon, and

21   Sanchez for retaliation in violation of the First Amendment arising out of the alleged November

22   9, 2017 assault; (2) Defendants Hicks, Amaya, Alcantar, McIntyre, Baylon, Sanchez, and

23   Severns1 for retaliation in violation of the First Amendment arising out of their alleged attempt to

24   improperly assign Plaintiff outside of his designated EOP mental health level of care unit and

25   place him in an occupied cell after a direction that he receive a single cell placement; and

26   (3) Defendants Hicks, Amaya, Alcantar, McIntyre, Baylon, and Sanchez for failure to protect

27

28   1
         Erroneously sued as “Severens.”
                                                         1
     Case 1:18-cv-01324-NONE-BAM Document 53 Filed 12/11/20 Page 2 of 3


 1   Plaintiff from an alleged assault by Inmate Hall on November 9, 2017, in violation of the Eighth

 2   Amendment.

 3          On September 3, 2020, the Court ordered electronic service on Defendants and directed

 4   the California Department of Corrections and Rehabilitation (“CDCR”) to file a Notice of E-

 5   Service Waiver advising the Court which defendant(s) would be waiving service of process

 6   without the need for personal service. (ECF No. 40.) That order also required the California

 7   Office of the Attorney General (“OAG”) to file, within 30 days from the filing of the Notice of E-

 8   Service Waiver, a separate waiver of service of process for any defendant waiving service under

 9   Federal Rule of Civil Procedure 4(d)(1). (Id.) CDCR returned the Notice of E-Service Waiver on

10   October 9, 2020, and therefore waivers of service of process from the OAG were due on or before

11   November 9, 2020. On November 10, 2020, the Court granted Defendants’ motion for a thirty-

12   day extension of time to file waivers of service. (ECF Nos. 46, 47.)

13          Pursuant to the Court’s September 3, 2020, order finding service of complaint appropriate

14   and directing electronic service, Defendants’ answers or other responsive pleadings are therefore

15   due on December 8, 2020. (See ECF No. 40.)

16          Currently before the Court is a second request for extension of time to file a waiver of

17   service and responsive pleading, filed by counsel from the OAG, by special appearance on behalf

18   of Defendant Amaya. (ECF No. 51.) Plaintiff has not had the opportunity to respond to the

19   motion, but the Court finds no need for a response. Local Rule 203(l).

20          In support of the motion, counsel from the OAG declares that she has been able to
21   determine that she can represent all of the Defendants other than Defendant Amaya. (ECF No.

22   51.) However, an additional extension is necessary so that the OAG can determine whether it can

23   and will represent Defendant Amaya in this action. Counsel states that she expects that the

24   requested extension will allow enough time to determine whether the OAG can undertake

25   representation of Defendant Amaya, determine what responsive pleading would be appropriate, if

26   necessary, and prepare that responsive pleading. Counsel requests an extension up to and
27   including January 8, 2021. (Id.)

28   ///
                                                      2
     Case 1:18-cv-01324-NONE-BAM Document 53 Filed 12/11/20 Page 3 of 3


 1          Having considered the request, the Court finds good cause to grant the requested

 2   extension of time. Fed. R. Civ. P. 6(b). The Court further finds that Plaintiff will not be

 3   prejudiced by the requested extension.

 4          Accordingly, it is HEREBY ORDERED as follows:

 5       1. Defendant Amaya’s second request for an extension of time to file a waiver of service of

 6          process and responsive pleading, (ECF No. 51), is GRANTED; and

 7       2. Defendant Amaya shall file a waiver of service and an answer or other responsive

 8          pleading on or before January 8, 2021.2

 9
     IT IS SO ORDERED.
10

11       Dated:    December 10, 2020                          /s/ Barbara    A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25
     2
26     The Court notes that this matter is set for a settlement conference before Magistrate Judge
     Jeremy D. Peterson on January 27, 2021 at 9:00 a.m. (ECF No. 44.) The settlement conference
27   will also include discussions of Ardds v. Hicks, Case No. 1:19-cv-01738-SAB and Ardds v.
     Bobadilla, Case No. 1:20-cv-00887-DAD-SAB. The instant extension of time does not change
28   the date of that settlement conference.
                                                          3
